Title: From Thomas Jefferson to Edmund Bacon, 29 September 1806
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                            
                                Sep. 29. 06.
                            
                        
                        The sorrel riding-horse is to be kept for Mr. Bacon’s riding. If Arcturus has not been exchanged for Mr.
                            Smithson’s mare, I wish him and the Chickasaw mare to be disposed of immediately. I think $150 might be expected for him,
                            and $100 for her; but I would take a fair wagon horse or mule for either, rather than keep them. For Arcturus we ought
                            certainly to get a first-rate wagon horse or mule. I would prefer a mule to a horse in both cases, provided they were
                            large and docile.
                        Jerry and his wagon are to go to Bedford before Christmas, and to stay there till they have done all the
                            hauling for my house there. He is to start on the morning of Saturday, the 20th of December, and take with him a bull calf
                            from Mr. Randolph, and the young ram which we have saved for that purpose. He is to proceed to my brother’s the first day,
                            and stay there the Sunday. He will take in there some things lodged there last year; to wit, a pair of fowls, some clover
                            seed, and some cow-peas, and proceed with them to Poplar Forest. I promised the friends of the nailers who came from
                            Bedford, to let the boys go and see them this winter; to wit, Jame Hubbard, Phill Hubbard, Bedford John, and Davy. They
                            are to go with the wagon, and assist in conducting the bull and ram. They are to be at home the evening of New Year’s day.
                        In all cases of doubt, ask the advice and direction of Mr. Randolph, who will be kind enough to give it.
                        If any beeves remain after I am gone, drive them to Mr. Randolph’s, for his use. I should like to have 3 or 4
                            good milch cows bought, now giving full milk, for the use of the overseer, and people of every description. They should be
                            such as would make good beeves next autumn.
                        Wormley must cover the fig bushes with straw rope.
                        
                            Th. Jefferson.
                            
                        
                    